DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) in view of either Kim (US20170144395), Dickerson (US20150306832), Marechal (US20140027063) or De Graaf (US20110315322).
	Regarding claim 1, Serdarevic discloses a tire molding device comprising;
a spindle (the long cylindrical component in Fig 5 centered around “axes” (26)),
and a drum mechanism disposed on an outer peripheral side of the spindle ("chucks system" (10)),
wherein the drum mechanism includes a first half drum fixed on one end side of the spindle ("chuck" (22)), 
and a second half drum that is not supported by the spindle and is connected to the spindle closer to another end side of the spindle than the first half drum ("chuck" (20)),
the spindle is configured to move along an axial direction of the spindle (Fig 4-5),
and the second half drum moves relative to the spindle along the axial direction of the spindle (Fig 4-5),
wherein the spindle is configured to rotate about an axis of the spindle ([0004, 0029]).
	While Serdarevic does not disclose how the rotation of components occurs by not explicitly disclosing that the tire molding device further comprises an annular rubber belt hung over a ring provided in an end portion of the spindle on a root side and a ring provided in an end portion of a first driving source on the root side,  and the first half drum and the annular rubber belt are connected via only one spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to use the claimed limitations to power for rotation, as using systems of driving rotation between two components, one being a spindle with a ring on which to interact with an annular rubber belt and another being a driving source with a ring on which to interact with the annular belt with the placement of the spindle ring being at any point (including the end portion) along the spindle, is well known in the art, as demonstrated by Kim (Fig 2, between “servomotor” (6a) and “carcass drum shaft” (1) connected by “timing belt” (11), [0024]), Dickerson (Fig 16-17, between “shaft housing” (12) and “central drive motor” (94) connected by an unlabeled belt, [0083]), Marechal (Fig 5, between “slave shaft” (30) and “slave drum drive motor” (34) connected by “slave belt” (36), [0029]) or De Graaf (Fig 1A, between “driving shaft” (5) and “Drum shaft driving motor” (8) connected by “belt transmission” (7), [0059]). 
	Examiner notes that the claims are directed towards an apparatus. The claim’s recitation of the synchronized rotation of the spindle and at least a part of the second half drum about an axis of the spindle is directed towards the intended use of the tire molding device and it is well settled that “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (see MPEP 2114). Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective priority date to have the synchronized rotation, as a person of ordinary skill would readily recognize that different rotation speeds between the drums would result in torsional deformation of the tire during manufacturing, resulting in tire uniformity issues (see MPEP 2143(A), “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . . Thus, in appropriate cases, the ultimate inference as to the existence of a motivation to combine references may boil down to a question of ‘common sense’").
	Regarding claim 13, modified Serdarevic teaches all limitations of claim 4 as set forth above. Additionally, Serdarevic teaches that the first half drum together with the spindle, rotates about the axis of the spindle ([0029]), and moves along the axial direction of the spindle ([0035]).
	Regarding claim 14, modified Serdarevic teaches all limitations of claim 1 as set forth above. Additionally, Serdarevic teaches that in the second half drum, a drum cylindrical part (“chuck” (20)) and a drum body (“friction support” (12)) in the second half drum rotate about the axis of the spindle in synchronization with the rotation of the spindle ([0029]), but a drum connecting portion of the second half drum does not rotate (unlabeled box in Fig 1, see Modified Serdarevic Fig 1 below).

    PNG
    media_image1.png
    563
    827
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Serdarevic Fig 1 pointing out what is being considered the non-rotating “drum connecting portion”)]

Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) and either Kim (US20170144395), Dickerson (US20150306832), Marechal (US20140027063) or De Graaf (US20110315322) in further view of Kim (US20170144395).
	Regarding claim 4, modified Serdarevic teaches all limitations of claim 1 as set forth above. While modified Serdarevic does not explicitly teach that the device further comprises a first shaft member on the outer peripheral side of the spindle, wherein the spindle and the second half drum move opposite to each other along the axial direction of the spindle via the first shaft, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kim, which is within the tire manufacturing art, teaches the use of a first shaft member (“ball screw” (7a)) on the outer peripheral side of the spindle (Fig 2B) with the spindle and the second half drum moving opposite to each other along the axial direction of the spindle via the first shaft member (Fig 2B, [0028]) for the benefit of improving green tire quality and simplifying the apparatus ([0012]).
	Regarding claim 15, modified Serdarevic teaches all limitations of claim 1 as set forth above. While modified Serdarevic does not explicitly teach that both the spindle and the second half drum are connected to a first shaft member on the other end side of the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kim, which is within the tire manufacturing art, teaches the use of a first shaft member (“ball screw” (7a)) that connects to both a spindle (“linear guide shaft” (10)) and a second half drum (“right forming drum” (2b)) (Fig 2B, [0028]) for the benefit of improving green tire quality and simplifying the apparatus ([0012]).
	Regarding claim 16, modified Serdarevic teaches all limitations of claim 1 as set forth above. While modified Serdarevic does not explicitly teach a first shaft member is present on the outer peripheral side of the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kim, which is within the tire manufacturing art, teaches the use of a first shaft member (“ball screw” (7a)) that is present on the outer peripheral side of a spindle (“linear guide shaft” (10)) for the benefit of improving green tire quality and simplifying the apparatus ([0012]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358) and either Kim (US20170144395), Dickerson (US20150306832), Marechal (US20140027063) or De Graaf (US20110315322) in further view of either Painter (US20120006495, Dickerson (US20150306832), Linne (US20090239702), or Lemaire (US20030056880).
	Regarding claim 5, modified Serdarevic teaches all limitations of claim 1 as set forth above. While modified Serdarevic does not explicitly teach that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic (US20080105358), either Kim (US20170144395), Dickerson (US20150306832), Marechal (US20140027063) or De Graaf (US20110315322), and Kim (US20170144395) in further view of either Painter (US20120006495, Dickerson (US20150306832), Linne (US20090239702), or Lemaire (US20030056880).
Regarding claim 10, modified Serdarevic teaches all limitations of claim 4 as set forth above. While modified Serdarevic does not explicitly teach that the second half drum comprises a bearing and is connected to the spindle via the bearing to support the spindle, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application  to do so as it is well known in the art of tire manufacturing to use a bearing to allow for rotation between two cylindrical pieces, as demonstrated in Painter to reduce friction and enhance free rotation ([0018]), Dickerson (“bearing” (38), Fig 2, [0072]), Linne (“bearing” (3), Fig 1, [0026]) or Lemaire teaching the use of bearings to facilitate drum rotation ([0010]).

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 4-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The drawings submitted on 16 March 2022 have been fully considered and do address the objection to the drawings in the office action filed on 18 January 2022. The drawing objection to Fig 1-3 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749